Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
20. (Currently Amended) An aircraft, comprising: 
a controllable pitch propeller or rotor comprising a plurality of blades moveable about at least one pitch axis to vary blade pitch thereof; 
a drive system having an electric motor coupled to a drive shaft and operable to drive rotation of the plurality of propeller blades around the axis of the drive shaft to provide thrust for propulsion of the aircraft; and 
a controller in communication with the drive system and operable to alter at least one aspect of the controllable pitch propeller or rotor generated noise by substantially simultaneously varying the blade pitch of the plurality of blades and a torque of the electric motor to maintain a substantially constant thrust, a substantially constant altitude, and/or a substantially constant airspeed of the aircraft, while a rotational speed of the controllable pitch propeller or rotor varies between a higher RPM and a lower RPM.
29. (Currently Amended) The aircraft of claim 28, further comprising an actuator in communication with the variable pitch propeller or rotor, wherein the actuator is engaged by the controller or a pilot for altering the pitch of the plurality of blades of the variable pitch propeller or rotor substantially independently of the operation of the electric motor.
Reasons for Allowance
Claims 20-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious the combination of limitations recited in claims 20 and 28; particularly, the specific arrangement of elements performing the particular functions as recited, etc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644